 

EXHIBIT 10.64

PROMISSORY NOTE (USL)

$39,000,000.00December 20, 2017

FOR VALUE RECEIVED, the parties set forth on Schedule I attached hereto, each
having an address at c/o GTJ REIT INC., 60 Hempstead Avenue, Suite 718, West
Hempstead, New York, 11552 (collectively, “Maker”), hereby jointly and severally
promise to pay to the order of THE UNITED STATES LIFE INSURANCE COMPANY IN THE
CITY OF NEW YORK, a New York corporation (together with each subsequent holder
hereof, individually or collectively as the case may be, “Holder”), having an
address at c/o AIG Investments, 777 S. Figueroa Street, 16th Floor, Los Angeles,
California 90017-5800, or at such other address as may be designated from time
to time hereafter by Holder, the principal sum of THIRTY-NINE MILLION AND 00/100
DOLLARS ($39,000,000.00), together with interest on the principal balance
outstanding from time to time, as hereinafter provided, in lawful money of the
United States of America in accordance with this Promissory Note (USL) (this
“Note”) and the other Loan Documents (as defined below).

By its execution and delivery of this Note, Maker covenants and agrees as
follows:

1.Interest Rate and Payments.

(a)The balance of principal outstanding from time to time under this Note shall
bear interest at the rate of three and eighty-two hundredths percent (3.82%) per
annum (the “Original Interest Rate”), computed on the basis of a three hundred
sixty (360) day year composed of twelve (12) months of thirty (30) days each;
however, interest for partial months shall be calculated by multiplying the
principal balance of this Note by the applicable interest rate (i.e., the
Original Interest Rate or the New Rate (hereinafter defined)), dividing the
product by three hundred sixty (360), and multiplying that result by the actual
number of days elapsed.

(b)Interest only on this Note shall be payable on the date hereof, in advance,
for the period from and including the date hereof through and including December
31, 2017 (the “Stub Interest Period”).

(c)Commencing on February 1, 2018, and on the first day of each month thereafter
through and including December 1, 2027, payments of interest only on the
outstanding principal balance of this Note shall be payable in arrears.

(d)The entire outstanding principal balance, and all other amounts due under
this Note and the other Loan Documents, together with all accrued and unpaid
interest thereon, shall be due and payable in full on January 1, 2028 (the
“Maturity Date”).

2.Holder’s Extension Option; Net Operating Income.  The provisions of this
Section 2 concern the election of Holder to extend the term of the loan
evidenced by this

 

--------------------------------------------------------------------------------

 

Note (the “Loan”) for the Extension Term (as defined below) and certain
obligations of Maker during the Extension Term.

(a)If Maker shall fail to pay the outstanding principal balance of this Note and
all accrued interest and other charges due hereon and all other amounts due
under the Loan Documents, on or prior to the Maturity Date, Holder shall have
the right, at Holder’s sole option and in Holder’s sole discretion, to extend
the term of the Loan for an additional period of five (5) years (the “Extension
Term”) and require Maker to make additional monthly payments of Net Operating
Income (as hereinafter defined).  If Holder elects to extend the term of the
Loan pursuant to this Section 2, Maker shall pay all fees of Holder incurred in
connection with such extension, including, but not limited to, attorneys’ fees
and title insurance premiums.  Maker shall execute all documents reasonably
requested by Holder to evidence and secure the Loan, as extended, and shall
obtain and provide to Holder any title insurance policy or endorsement to
Holder’s title insurance policy requested by Holder.  If Holder elects to extend
the term of the Loan for the Extension Term, no “Event of Default” shall be
deemed to exist solely by reason of the failure by Maker to pay the
then-outstanding principal balance of the Loan, and all other amounts due under
this Note and the other Loan Documents, together with all accrued and unpaid
interest thereon, on the Maturity Date.

(b)Should Holder elect to extend the term of the Loan as provided above, Holder
shall: (i) reset the interest rate borne by the then-outstanding principal
balance of the Loan to a rate per annum (the “New Rate”) equal to the greater of
(A) the Original Interest Rate, or (B) Holder’s (or comparable lenders’, if
Holder is no longer making such loans) then-prevailing interest rate for five
(5) year loans secured by properties similar to the Property (as hereinafter
defined), as determined by Holder in its sole discretion; (ii) re-amortize the
then-outstanding principal balance of the Loan over the then-remaining portion
of the Extension Term (the “Amortization Period”), as if such Amortization
Period were based on a three hundred sixty (360) day year composed of twelve
(12) months of thirty (30) days each; (iii) have the right to require Maker to
enter into modifications of the non-economic terms of the Loan Documents as
Holder may request (the “Non-Economic Modifications”); and (iv) notwithstanding
any provision set forth in the Loan Documents to the contrary, have the right to
require Maker to make monthly payments into escrow for insurance premiums and
real property taxes, assessments and similar governmental charges.  Hence,
monthly interest payments payable under this Note during the Extension Term
shall be based upon the New Rate, in an amount that would be sufficient to fully
amortize the outstanding principal balance of the Loan over the Amortization
Period.

(c)If Holder elects to extend the term of the Loan as provided in this Section
2, Holder shall advise Maker of the New Rate on or prior to the Maturity Date.

(d)In addition to the required monthly payments of principal and interest set
forth above, commencing on the first day of the second month following the
Maturity Date and continuing on the first day of each month thereafter during
the Extension Term (each an “Additional Payment Date”), Maker shall make monthly
payments to Holder in an amount equal to all Net Operating Income (hereinafter
defined) attributable to the Property for the calendar month ending on the last
day of the month that is two (2) months preceding each such Additional Payment
Date.  For example, assuming the Maturity Date is January 1, then Net Operating
Income for the period from January 1 through January 31 shall be payable to
Holder on March 1; Net Operating Income for the period from February 1 through
February 28 shall be payable to Holder on April 1, and so on.

2

 

--------------------------------------------------------------------------------

 

(e)All such Net Operating Income received from Maker shall be held by, and in
the possession of, Holder or Holder’s servicer, and shall be deposited into an
account or accounts maintained at a financial institution chosen by Holder or
Holder’s servicer in its sole discretion (the “Deposit Account”) and all such
funds shall be invested in a manner acceptable to Holder in its sole
discretion.  All interest, dividends and earnings credited to the Deposit
Account shall be held and applied in accordance with the terms hereof.

(f)On the third Additional Payment Date and on each third Additional Payment
Date thereafter, Holder shall apply all Excess Funds (hereinafter defined), if
any, (i) first, to the payment of any past-due amounts under this Note or any
other Loan Documents, and (ii) then, to the prepayment of any amounts due under
this Note and the other Loan Documents in such order and manner as determined by
Holder, without premium or penalty.

(g)As security for the repayment of the Loan and the performance of all other
obligations of Maker under the Loan Documents, Maker hereby assigns, pledges,
conveys, delivers, transfers and grants to Holder a first priority security
interest in and to: (i) all of Maker’s right, title and interest in and to the
Deposit Account; (ii) all rights to payment from the Deposit Account and the
money deposited therein or credited thereto (whether then due or in the future
due and whether then or in the future on deposit); (iii) all interest thereon;
(iv) any certificates, instruments and securities, if any, representing the
Deposit Account; (v) all claims, demands, general intangibles, choses in action
and other rights or interests of Maker in respect of the Deposit Account; (vi)
any monies then or at any time thereafter deposited therein; and (vii) any
increases, renewals, extensions, substitutions and replacements thereof and all
proceeds of the foregoing.

(h)From time to time, but not more frequently than monthly, Maker may request a
disbursement (a “Disbursement”) from the Deposit Account for capital expenses,
furniture, fixtures and equipment, tenant improvement expenses, leasing
commissions and special contingency expenses.  Holder may consent to or deny any
such Disbursement in its sole discretion.

(i)During the existence of an Event of Default (hereinafter defined), (i) Maker
shall not be entitled to any further Disbursement from the Deposit Account and
(ii) Holder shall be entitled to take immediate possession and control of the
Deposit Account (and all funds contained therein) and to pursue all of its
rights and remedies available to Holder under the Loan Documents, at law and in
equity.

(j)All of the terms and conditions of the Loan Documents shall apply during the
Extension Term, except as expressly set forth above, and except that no further
extensions of the Loan shall be permitted.

(k)For the purposes of the foregoing:

(i)“Excess Funds” shall mean, on any Additional Payment Date, the amount of
funds then existing in the Deposit Account (including any Net Operating Income
due on the applicable Additional Payment Date), less an amount equal to the sum
of three regularly scheduled payments of principal and interest due on this Note
and the other Loan Documents;

3

 

--------------------------------------------------------------------------------

 

(ii)“Net Operating Income” shall mean, for any particular period of time, Gross
Revenue for the relevant period, less Operating Expenses for the relevant
period; provided, however, that if such amount is equal to or less than zero
(0), Net Operating Income shall equal zero (0);

(iii)“Gross Revenue” shall have the definition as set forth in the that certain
Loan Agreement, of even date herewith, by and between Maker and Holder (as the
same may be amended, restated, modified and/or supplemented from time to time,
the “Loan Agreement”); and

(iv)“Operating Expenses” shall mean the sum of all ordinary and necessary
operating expenses actually paid by Maker in connection with the operation of
the Property during the relevant period for which the calculation of Operating
Expenses is being made, including, but not limited to, (a) payments made by
Maker for taxes and insurance required under the Loan Documents, and (b) monthly
debt service payments as required under this Note and the other Loan Documents.

3.Budgets During Extension Term.

(a)Within fifteen (15) Business Days (as defined below) following the Maturity
Date and on or before December 1 of each subsequent calendar year, Maker shall
deliver to Holder a proposed revenue and expense budget for the Property for the
remainder of the calendar year in which the Maturity Date occurs or the
immediately succeeding calendar year (as applicable).  Such budget shall set
forth Maker’s projection of Gross Revenue and Operating Expenses for the
applicable calendar year, which shall be subject to Holder’s reasonable
approval.  Once a proposed budget has been reviewed and approved by Holder, and
Maker has made all revisions requested by Holder, if any, the revised budget
shall be delivered to Holder and shall thereafter become the budget for the
Property hereunder (any such budget referred to as the “Budget”) for the
applicable calendar year.  If Maker and Holder are unable to agree upon a Budget
for any calendar year, the budgeted Operating Expenses (excluding extraordinary
items) provided in the Budget for the Property for the preceding calendar year
shall be considered the Budget for the Property for the subject calendar year
until Maker and Holder agree upon a new Budget for such calendar year.

(b)During the Extension Term, Maker shall operate the Property in accordance
with the applicable Budget for the applicable calendar year, and the total of
expenditures relating to the Property exceeding one hundred and five percent
(105%) of the aggregate of such expenses set forth in the applicable Budget for
the applicable time period shall not be treated as Operating Expenses for the
purposes of calculating “Net Operating Income,” without the prior written
consent of Holder except for emergency expenditures that, in Maker’s good faith
judgment, are reasonably necessary to protect, or avoid immediate danger to,
life or property.

4.Reports During Extension Term.

(a)During the Extension Term, Maker shall deliver to Holder all financial
statements reasonably required by Holder to calculate Net Operating Income,
including, without limitation, a monthly statement to be delivered to Holder
concurrently with Maker’s payment of Net Operating Income that sets forth the
amount of Net Operating Income

4

 

--------------------------------------------------------------------------------

 

accompanying such statement and Maker’s calculation of Net Operating Income for
the relevant calendar month.  Such statements shall be certified by an executive
officer of Maker or Maker’s manager, managing member or general partner (as
applicable) as having been prepared in accordance with the terms hereof and to
be true, accurate and complete in all material respects.

(b)In addition, on or before April 1 of each calendar year during the Extension
Term, Maker shall submit to Holder an annual income and expense statement for
the Property that shall include the calculation of Gross Revenue, Operating
Expenses and Net Operating Income for the preceding calendar year and shall be
accompanied by Maker’s reconciliation of any difference between the actual
aggregate amount of the Net Operating Income for such calendar year and the
aggregate amount of Net Operating Income for such calendar year actually
remitted to Holder.  All such statements shall be certified by an executive
officer of Maker or Maker’s manager, managing member or general partner (as
applicable) as having been prepared in accordance with the terms hereof and to
be true, accurate and complete in all material respects.  If any such annual
financial statement discloses any inconsistency between the calculation of Net
Operating Income and the amount of Net Operating Income actually remitted to
Holder, Maker shall, within ten (10) days following receipt by Maker of such
annual financial statements, remit to Holder the amount of any underpayment of
Net Operating Income for such calendar year or, in the event of an overpayment
by Maker (as confirmed in writing by Holder), the amount of such overpayment may
be withheld from the immediately subsequent payment of Net Operating Income
required hereunder.

(c)Holder may notify Maker within ninety (90) days after receipt of any annual
statement or report required under Section 4(b) of this Note that Holder
disputes any computation or item contained in any portion of such statement or
report.  If Holder so notifies Maker, Holder and Maker shall meet in good faith
within twenty (20) days after Holder’s notice to Maker to resolve such disputed
items.  If, despite such good faith efforts, the parties are unable to resolve
the dispute at such meeting or within ten (10) days thereafter, the items shall
be resolved by an independent certified public accountant designated by Holder
within fifteen (15) days after the end of such ten (10) day period.  The
determination of such accountant shall be final.  All fees of such accountant
shall be paid by Maker.  Maker shall remit to Holder any additional amount of
Net Operating Income found to be due for such periods within ten (10) days after
the resolution of such dispute by the parties or the accountant’s determination,
as applicable.  The amount of any overpayment found to have been made for such
periods may be withheld from the immediately subsequent payment of Net Operating
Income required hereunder.

(d)Maker shall at all times keep and maintain full and accurate books of account
and records adequate to reflect correctly all items required in order to
calculate Gross Revenue, Operating Expenses and Net Operating Income.

5.Prepayment

(a)Maker shall have no right to prepay all or any part of this Note before the
date that is sixty (60) calendar months from and after the first day immediately
following the Stub Interest Period (the “Lockout Expiration Date”).

(b)At any time on or after the Lockout Expiration Date (but subject to clause
(i), clause (ii) and clause (iii) of this Section 5(b)), Maker shall have the
right to prepay the full then-outstanding principal amount of the Loan, and all
other amounts due under

5

 

--------------------------------------------------------------------------------

 

this Note and the other Loan Documents, and all accrued but unpaid interest
thereon as of the date of prepayment, provided that (i) Maker gives not less
than thirty (30) days’ prior written notice to Holder of Maker’s election to
prepay this Note, (ii) Maker pays a prepayment premium to Holder equal to the
greater of (A) one percent (1%) of the then-outstanding principal amount of the
Loan or (B) the Present Value of this Note (hereinafter defined) (less the
amount of principal being prepaid calculated as of the prepayment date), and
(iii) Maker simultaneously prepays all other amounts (together with all accrued
and unpaid interest thereon) outstanding under the other Loan Documents. Any
notice of prepayment delivered by Maker to Holder under this Section 5 may be
revoked by delivery of written notice to Holder of such revocation at least ten
(10) Business Days (as defined below) prior to the date of such prepayment.

(c)Notwithstanding the provisions of this Section 5, no prepayment premium shall
be due in connection with (i) any involuntary prepayment due to the application
by Holder of any insurance proceeds or condemnation awards to the principal
balance of the Loan, provided, that no Default or Event of Default has occurred
or is continuing at the time of such application of insurance proceeds or
condemnation awards, or (ii) a prepayment that is made during the ninety (90)
day period immediately preceding the Maturity Date.

(d)Holder shall notify Maker in writing of the amount and basis of determination
of the prepayment premium.  Holder shall not be obligated to accept any
prepayment of the principal balance of this Note unless such prepayment is
accompanied by (i) the applicable prepayment premium, if any, (ii) the entire
outstanding principal balance of the Loan and (iii) all accrued and unpaid
interest and all other amounts due under this Note and the other Loan
Documents.  Maker may not prepay the Loan on a Friday, on any day that is not a
Business Day or on any day preceding a public holiday, or the equivalent for
banks generally under the laws of the State of New York.

(e)In no event shall Maker be permitted to make any partial prepayments of this
Note, except for (i) making payments of Net Operating Income during the
Extension Term as required above, (ii) the application of insurance proceeds or
condemnation awards to the principal balance of this Note, as provided herein
and in the Loan Agreement, and (iii) in connection with payment to Holder of any
Release Amount (as such term is defined in the Loan Agreement) in respect of the
Released Property (as such term is defined in the Loan Agreement) pursuant to
and in accordance with Section 8.4 of the Loan Agreement.

(f)If Holder accelerates this Note for any reason, then in addition to Maker’s
obligation to pay the then-outstanding principal balance of the Loan, all
accrued but unpaid interest thereon and any other amounts due hereunder and
under the other Loan Documents, Maker shall pay to Holder an additional amount
equal to the prepayment premium that would be due to Holder if Maker were
voluntarily prepaying this Note at the time that such acceleration occurred, or
if under the terms hereof no voluntary prepayment would be permissible on the
date of such acceleration, Maker shall pay a prepayment premium equal to 150% of
the highest prepayment premium set forth in this Note, calculated as of the date
of such acceleration as if prepayment were permitted on such date.

(g)For the purposes of the foregoing:

(i)The “Present Value of this Note” with respect to any prepayment of this Note,
as of any date, shall be determined by discounting all

6

 

--------------------------------------------------------------------------------

 

scheduled payments of principal and interest remaining to the Maturity Date,
attributed to the amount being prepaid, at the Discount Rate.  If prepayment
occurs on a date other than a regularly scheduled payment date (each, a “Payment
Date”), the actual number of days remaining from the prepayment date to the next
Payment Date will be used to calculate such discount within such period;

(ii)The “Discount Rate” is the rate which, when compounded monthly, is
equivalent to the Treasury Rate, when compounded semi-annually;

(iii)The “Treasury Rate” is the semi-annual yield on the Treasury Constant
Maturity Series with maturity equal to the remaining weighted average life of
this Note, for the week prior to the prepayment date, as reported in Federal
Reserve Statistical Release H. 15 - Selected Interest Rates, conclusively
determined by Holder on the prepayment date, plus twenty-five (25) basis
points.  The rate will be determined by linear interpolation between the yields
reported in Release H.15, if necessary.  In the event Release H.15 is no longer
published, Holder shall select a comparable publication to determine the
Treasury Rate.

(h)Holder shall not be obligated to actually reinvest the amount prepaid in any
treasury obligations as a condition precedent to receiving any prepayment
premium or for any other reason.

(i)Notwithstanding the foregoing, at any time during the Extension Term, Maker
shall have the right to prepay the full then-outstanding principal amount of the
Loan, and all other amounts due under this Note and the other Loan Documents,
and all accrued but unpaid interest thereon as of the date of prepayment,
without prepayment premium thereon.

6.Payments.  Whenever any payment to be made under this Note shall be stated to
be due on any day that is not a Business Day (as such term is defined in the
Loan Agreement), such payment may be made on the next succeeding Business Day.

7.Default Rate.

(a)The entire outstanding balance of principal, interest, and any other amount
due under this Note and the other Loan Documents that are not paid when due
(including, without limitation, the payment of the outstanding principal balance
of this Note upon the Maturity Date), by acceleration or otherwise, shall bear
interest from the date due until the date so paid at an interest rate equal to
the greatest of (i) eighteen percent (18%) per annum or (ii) a per annum rate
equal to four percent (4%) over the prime rate published in The Wall Street
Journal on the first Business Day of each month or (iii) a per annum rate equal
to five percent (5%) over the Original Interest Rate (such interest rate, the
“Default Rate”); provided, however, that such rate shall not exceed the maximum
permitted by applicable state or federal law.  In the event The Wall Street
Journal is no longer published or no longer publishes such prime rate, Holder
shall select a comparable reference.

(b)If any payment under this Note is not made when due, interest shall accrue on
the entire outstanding principal balance of the Loan at the Default Rate

7

 

--------------------------------------------------------------------------------

 

from the date such payment was due until payment is actually made.  If any Event
of Default shall occur, then during the continuance of such Event of Default,
interest shall accrue on the then-outstanding principal balance of the Loan at
the Default Rate.

8.Late Charges.  (a) In addition to interest as set forth herein, Maker shall
pay to Holder a late charge equal to four percent (4%) of any amounts due under
this Note in the event that any such amount is not paid when due, except for the
outstanding principal balance and any other amounts due upon the Maturity Date;
provided, however, that with respect to any such late payment, such late charge
shall be charged only one time in respect of such late payment.  

(b)Notwithstanding the provisions of Section 8(a), in any period of twelve (12)
consecutive months there shall be a single grace period of not more than five
(5) days for any one (1) payment due under this Note if such payment is not made
on the date due therefor and no late charge, and no interest in addition to the
regularly scheduled interest payable at the Original Interest Rate or, if
applicable, the New Rate, shall be required with respect to such one (1)
payment, provided, that such payment is made by Maker on or prior to the
expiration of such five (5) day period.

9.Application of Payments.  All payments hereunder shall be applied in the
following order: (i) first, to the payment of late charges, if any; (ii) second,
to the payment of prepayment premiums, if any; (iii) third, to the repayment of
any sums advanced by Holder for the payment of any insurance premiums, taxes,
assessments or other charges against the Property securing this Note, if any,
and any other costs and expenses incurred by Holder in accordance with the Loan
Documents (together with interest thereon at the Default Rate from the date of
advance until repaid), if any; (iv) fourth, to the payment of accrued and unpaid
interest on this Note and other amounts due and payable under the other Loan
Documents (other than principal), if any; and (v) fifth, to the reduction of the
principal amount of this Note.  Notwithstanding the foregoing, for so long as
any Event of Default is continuing, Holder shall have the continuing exclusive
right to apply any payments received by Holder from or on behalf of Maker as
Holder may elect against the then due and owing obligations of Maker under this
Note and the other Loan Documents in such order of priority or in such
allocations as Holder may determine in its sole and absolute discretion.  

10.Immediately Available Funds.  All payments under this Note shall be payable
in immediately available funds without setoff, counterclaim or deduction of any
kind, and shall be made by electronic funds transfer from a bank account
established and maintained by Maker for such purpose.

11.Security.  This Note is secured by, among other things, (i) the Mortgages (as
such term is defined in the Loan Agreement),  encumbering certain real property
and improvements thereon and as more particularly described in such Mortgages
(the “Property”), (ii) the Guaranty (as such term is defined in the Loan
Agreement) and (iii) the other Security Documents (as such term is defined in
the Loan Agreement).

12.Certain Definitions.  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Loan Agreement.

13.Event of Default.  Each of the following events will constitute an event of
default (an “Event of Default”) under this Note, the Loan Agreement and the
Mortgages

8

 

--------------------------------------------------------------------------------

 

and each other document evidencing or securing or executed in connection with
the Loan (collectively, the “Loan Documents”), and any Event of Default under
any Loan Document shall constitute an Event of Default hereunder and under each
of the other Loan Documents:

(a)any failure to pay when due any interest, principal or other amount in a sum
certain under this Note, the Loan Agreement, the Mortgages or under any of the
other Loan Documents for which sum there is a scheduled date for payment or for
which there is a date certain for payment; or

(b)any failure to pay within ten (10) days following demand by Holder for any
amount due and payable by Maker under this Note, the Loan Agreement, the
Mortgages or under any other Loan Document other than any amount described in
Section 13(a) above; or

(c)any failure to pay the outstanding Secured Obligations (as such term is
defined in the Loan Agreement) on the Maturity Date; or

(d)any failure of Maker to perform any of the terms, covenants, obligations or
conditions of this Note, the Mortgages or the other Loan Documents to which it
is a party that are not specifically referred to in other subsections in this
definition of “Event of Default,” in each case for ten (10) days after written
notice to Maker from Holder, in the case of any failure that can be cured by the
payment of a sum of money (other than Events of Default pursuant to Sections
13(a), 13(b) and 13(c) above as to which the grace period set forth in this
Section 13(d) shall not be applicable), or for thirty (30) days after written
notice from Holder, in the case of any other failure (unless a longer notice
period is otherwise provided herein or in such other Loan Document); provided,
however, that if such non-monetary failure is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
Maker shall have commenced to cure such failure within such 30‑day period and
thereafter diligently and expeditiously proceeds to cure the same, such
30‑day period shall be extended for such time as is reasonably necessary for
Maker in the exercise of due diligence to cure such failure but in no event for
more than one hundred twenty (120) days; and for the avoidance of doubt, the
cure periods set forth in this Section 13(d) shall not be applicable to the
Events of Default described in the other subsections of this Section 13 and any
“Event of Default” as defined in the Loan Agreement and any other Loan Document
is an Event of Default under this Note, and shall not be subject to the cure
period set forth in this Section 13(d)); or

(e)if, at any time during the Extension Term, Gross Revenue for any calendar
month shall be less than ninety-three percent (93%) of the amount of projected
Gross Revenue for such month set forth in the applicable Budget; or

(f)the occurrence of any event that is deemed to be an “Event of Default” under
any provision of this Note, the Mortgages, the Loan Agreement or any other Loan
Document.

14.Acceleration.  If at any time an Event of Default exists, the entire
outstanding balance of principal, accrued interest, and other sums owing
hereunder shall, at the option of Holder, become at once due and payable without
notice or demand.  Upon the occurrence of any Event of Default described in
Section 13(d) hereof, Holder shall have the option, in its sole and absolute
discretion, to either (a) exercise any remedies available to Holder under the
Loan

9

 

--------------------------------------------------------------------------------

 

Documents, at law, in equity or otherwise, or (b) require Maker to submit a new
proposed budget for Holder’s approval.  If Holder agrees to accept such new
proposed budget, then such budget shall become the “Budget” for all purposes
hereunder.  If an Event of Default exists, Holder may exercise any right, power
or remedy permitted by law or set forth herein or in the Loan Agreement or any
other Loan Document.

15.Conditions Precedent.  Maker hereby certifies and declares that all acts,
conditions and things required to be done or performed or to have happened
precedent to the creation and issuance of this Note, and in order to constitute
this Note the legal, valid and binding obligation of Maker, enforceable in
accordance with the terms hereof, have been done or performed or have happened
in due and strict compliance with all applicable laws or have been expressly
waived in writing by Holder.

16.Certain Waivers and Consents.  Maker and all parties now or hereafter liable
for the payment hereof, primarily or secondarily, directly or indirectly, and
whether as endorser, guarantor, surety, or otherwise, hereby severally (a) waive
presentment, demand, protest, notice of protest and/or dishonor, and all other
demands or notices of any sort whatever with respect to this Note, (b) consent
to impairment or release of collateral, extensions of time for payment, and
acceptance of partial payments before, at, or after maturity, (c) waive any
right to require Holder to proceed against any security for this Note before
proceeding hereunder, (d) waive diligence in the collection of this Note or in
filing suit on this Note, and (e) agree to pay all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees, which may
be actually incurred in the collection of this Note or any part thereof or in
preserving, securing possession of and realizing upon any security for this
Note.

17.Usury Savings Clause.  The provisions of this Note and of all agreements
between Maker and Holder are, whether now existing or hereinafter made, hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of the maturity hereof, prepayment, demand for payment or
otherwise, shall the amount paid, or agreed to be paid, to Holder for the use,
forbearance or detention of the principal hereof or interest hereon, which
remains unpaid from time to time, exceed the maximum amount permissible under
applicable law.  In particular, it is the intention of the parties hereto to
conform strictly to the laws of the State of New York and Federal law, whichever
is applicable.  If as a result of any circumstance whatsoever, the performance
or fulfillment of any provision hereof or of any other agreement between Maker
and Holder pertaining to the subject matter hereof shall, at the time
performance or fulfillment of such provision is due, involve or purport to
require any payment in excess of the limits then prescribed by applicable law,
then the obligation to be performed or fulfilled shall hereby be reduced to such
limit as to be valid under such applicable law, and if as a result of any
circumstance whatsoever, Holder should receive as interest under this Note an
amount which would exceed the then highest lawful rate, the amount by which such
interest payment would exceed such highest lawful rate shall be applied to the
reduction of the principal balance owing hereunder without prepayment premium or
penalty (or, at Holder’s option, be paid to Maker) and in no event shall be
counted as interest.  To the fullest extent permitted by then applicable law,
the determination of the legal maximum amount of interest shall at any and all
times be made by amortizing, prorating, allocating and spreading in equal parts
over the period of the full stated term of this Note, all interest at any time
contracted for, charged or received from Maker in connection with this Note and
all other agreements between Maker and Holder pertaining to the subject matter
hereof, so that the actual rate of interest on account of the indebtedness

10

 

--------------------------------------------------------------------------------

 

represented by this Note is uniform throughout the term hereof and complies with
all applicable law.

18.Non-Recourse; Exceptions to Non-Recourse.  Maker’s obligations hereunder are
subject to and limited by the terms of Section 10.31 of the Loan Agreement,
which terms are incorporated herein by reference.

19.Severability.  If any provision hereof or of any other document securing or
otherwise related to the indebtedness evidenced hereby is, for any reason and to
any extent, deemed invalid or unenforceable in any jurisdiction or with respect
to any Person, entity or circumstances, then neither the remainder of the
document in which such provision is contained, nor the application of such
provision in respect of other persons, entities, or circumstances, nor any other
document referred to herein, shall be affected by such invalidity or lack of
enforceability, but, instead, shall be enforceable to the maximum extent
permitted by law.

20.Transfer of Note.  Each provision of this Note shall be and remain in full
force and effect notwithstanding any negotiation or transfer hereof and any
interest herein to any other Holder or participant.

21.Security Interest.  Maker hereby pledges and grants to Holder a security
interest in and to any money or other property that Holder may at any time have
or hold on deposit for Maker.

22.Governing Law.  Regardless of the place of its execution, this Note shall be
construed and enforced in accordance with the substantive laws of the State of
New York, without reference to conflicts of law principles.

23.Time of Essence.  Time is of the essence in respect of each of the terms and
provisions of this Note.

24.Remedies Cumulative.  The remedies provided to Holder in this Note, the Loan
Agreement, the Mortgages and the other Loan Documents are cumulative and
concurrent and may be exercised singly, successively or jointly against Maker,
the Property, the Chattels, the Intangible Personalty and the other Collateral
and other security, or against Guarantor or any obligor under, or guarantor of,
this Note or the other Loan Documents, at the sole and absolute discretion of
Holder.

25.No Waiver.  Holder shall not by any act or omission be deemed to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Holder and then only to the extent specifically set forth therein.  A
waiver of any singular right or remedy granted to Holder hereunder shall not be
construed as continuing or as a bar to or waiver of (i) any other right or
remedy granted to Holder hereunder, or (ii) such waived right or remedy granted
to Holder hereunder in connection with any subsequent event.

26.Joint and Several Obligation.  If Maker is more than one Person, then: (a)
all Persons comprising Maker are jointly and severally liable for all of Maker’s
obligations hereunder; (b) all representations, warranties and covenants made by
Maker shall be deemed representations, warranties and covenants of each of the
Persons comprising Maker; (c) any breach, Default or Event of Default by any of
the Persons comprising Maker hereunder shall

11

 

--------------------------------------------------------------------------------

 

be deemed to be a breach, Default or Event of Default of each of the Persons
comprising Maker; and (d) any reference herein contained to the knowledge or
awareness of Maker shall mean the knowledge or awareness of any of the Persons
comprising Maker.

27.WAIVER OF JURY TRIAL.  MAKER AND HOLDER KNOWINGLY, IRREVOCABLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAKER OR HOLDER MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS NOTE, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE LOAN AGREEMENT, THE
MORTGAGES, OR ANY OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR
TO ANY LOAN DOCUMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR MAKER AND
HOLDER TO ENTER INTO THE LOAN TRANSACTION EVIDENCED BY THIS NOTE.

28.WAIVER OF PREPAYMENT RIGHT WITHOUT PREMIUM.  EXCEPT AS EXPLICITLY SET FORTH
HEREIN, MAKER HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE UNDER APPLICABLE LAW
IN EQUITY OR OTHERWISE TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT
PREPAYMENT PREMIUM, UPON ACCELERATION OF THE MATURITY DATE OF THIS NOTE OR
OTHERWISE, AND AGREES THAT, IF FOR ANY REASON A PREPAYMENT OF ALL OR ANY PART OF
THIS NOTE IS MADE, WHETHER VOLUNTARILY OR FOLLOWING ANY ACCELERATION OF THE
MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF THE OCCURRENCE OF ANY EVENT
OF DEFAULT ARISING FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF
ANY PROHIBITED OR RESTRICTED TRANSFER, PROHIBITED OR RESTRICTED FURTHER
ENCUMBRANCE OR PROHIBITED OR RESTRICTED DISPOSITION OF THE PROPERTY OR ANY PART
THEREOF SECURING THIS NOTE, THEN MAKER SHALL BE OBLIGATED TO PAY, CONCURRENTLY
WITH SUCH PREPAYMENT, THE PREPAYMENT PREMIUM AS PROVIDED FOR IN THIS NOTE OR, IN
THE EVENT OF PREPAYMENT FOLLOWING ACCELERATION OF THE MATURITY DATE HEREOF WHEN
THIS NOTE IS CLOSED TO PREPAYMENT, AS PROVIDED HEREIN AND IN THE LOAN
AGREEMENT.  MAKER HEREBY DECLARES THAT HOLDER’S AGREEMENT TO MAKE THE LOAN AT
THE INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE
CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY MAKER, FOR THIS WAIVER AND AGREEMENT.

29.Acceptance of Cures for Events of Default.  Notwithstanding anything to the
contrary contained in this Note or the other Loan Documents (including, without
limitation, any reference to the “continuance” of an Event of Default or to any
Event of Default that is “continuing”), Holder shall in no event or under any
circumstance be obligated or required to accept a cure by Maker or by any other
Person of an Event of Default unless Holder agrees to do so in the exercise of
its sole and absolute discretion, it being agreed that once an Event of Default
has occurred and so long as Holder has not determined to accept a cure of such
Event of Default in writing, Holder shall be absolutely and unconditionally
entitled to pursue all rights and remedies available to it under the Loan
Documents, at law or in equity or otherwise.

[END OF TEXT]

12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF and intending to be legally bound, Maker has duly executed
this Note as of the date first above written.

 

MAKER:

GWL 201 NEELYTOWN LLC,
a Delaware limited liability company

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper  

Name:Paul A. Cooper

Title:CEO

 

 

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of _____________ in the year 2018 before me, the
undersigned, a Notary Public in and for said State, personally appeared, Paul A.
Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of GWL 201 Neelytown LLC]






 

--------------------------------------------------------------------------------

 

GWL 300 MCINTIRE LLC,
a Delaware limited liability company

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper  

Name:Paul A. Cooper

Title:CEO

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of _____________ in the year 2018 before me, the
undersigned, a Notary Public in and for said State, personally appeared, Paul A.
Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of GWL 300 McIntire LLC]




 

--------------------------------------------------------------------------------

 

GWL 1938 OLNEY LLC,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper  

Name:Paul A. Cooper

Title:CEO

 

 

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of _____________ in the year 2018 before me, the
undersigned, a Notary Public in and for said State, personally appeared, Paul A.
Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of GWL 1938 Olney LLC]




 

--------------------------------------------------------------------------------

 

GWL 606 COZINE LLC,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper  

Name:Paul A. Cooper

Title:CEO

 

 

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of _____________ in the year 2018 before me, the
undersigned, a Notary Public in and for said State, personally appeared, Paul A.
Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of GWL 606 Cozine LLC]

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

MAKERS

 

 

1.GWL 201 NEELYTOWN LLC, a Delaware limited liability company.  

2.GWL 300 MCINTIRE LLC, a Delaware limited liability company.  

3.GWL 1938 OLNEY LLC, a Delaware limited liability company.  

4.GWL 606 COZINE LLC, a Delaware limited liability company.  

 

Schedule 1-1